Citation Nr: 1009747	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive episode.

2.  Entitlement to an initial evaluation in excess of 10 
percent for nasal septal deviation.

3.  Entitlement to an initial compensable evaluation for 
right wrist instability prior to July 18, 2008, and in excess 
of 10 percent from July 18, 2008.

4.  Entitlement to an initial compensable evaluation for left 
wrist instability prior to July 18, 2008, and in excess of 10 
percent from July 18, 2008.

5.  Entitlement to an initial compensable evaluation for 
right foot stress fracture.

6.  Entitlement to an initial compensable evaluation for left 
foot stress fracture.

7.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected back 
disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for an unspecified 
disability, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1999 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This matter was previously before the 
Board in April 2009 at which time the case was remanded for 
additional development.  The matter is once again before the 
Board.  


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection, on September 5, 2003, the Veteran's service-
connected major depressive episode has been productive, 
overall, of no more than occupational and social impairment 
with reduced reliability and productivity.

2.  Effective from September 5, 2003, the Veteran's deviated 
nasal septum has not been manifested by obstruction of the 
nasal passages and both nasal passages are not exposed.  

3.  For the period from September 5, 2003, to July 17, 2008, 
the Veteran's right wrist disability has been manifested by 
occasional instability and full painless range of motion; 
from July 18, 2008, the Veteran's right wrist disability has 
been productive of occasional instability and limitation of 
motion with pain.  

4.  Effective from September 5, 2003, to July 17, 2008, the 
Veteran's left wrist disability has been manifested by 
occasional instability and full painless range of motion; 
from July 18, 2008, the Veteran's left wrist disability has 
been productive of occasional instability and limitation of 
motion with pain.  

5.  Effective from September 5, 2003, the Veteran's stress 
fracture, right foot, has been manifested by complaints of 
periodic pain and no objective findings.

6.  Effective from September 5, 2003, the Veteran's stress 
fracture, left foot, has been manifested by complaints of 
periodic pain and no objective findings.

7.  A left hip disability is not currently shown.

8.  Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.

9.  Tinnitus is not currently shown.

10.  A respiratory disorder is not currently shown.




CONCLUSIONS OF LAW

1.  From September 5, 2003, the criteria for entitlement to 
an initial evaluation in excess of 50 percent for the 
Veteran's major depressive episode have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2009).

2.  From September 5, 2003, the criteria for assignment of an 
initial evaluation greater than 10 percent for septal nasal 
deviation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 
6502, 6504 (2009).

3.  The criteria for assignment of an initial compensable 
evaluation for a right wrist disability from September 5, 
2003, to July 17, 2008, and in excess of 10 percent from July 
18, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5215. 

4.  The criteria for assignment of an initial compensable 
evaluation for a left wrist disability from September 5, 
2003, to July 17, 2008, and in excess of 10 percent from July 
18, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5215. 

5.  For the period from September 5, 2003, the criteria for 
assignment of an initial compensable evaluation for stress 
fracture, right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71, Diagnostic Codes 5283, 5284 (2009).

6.  For the period from September 5, 2003, the criteria for 
assignment of an initial compensable evaluation for stress 
fracture, left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, Diagnostic Codes 5283, 5284 (2009).

7.  The Veteran is not shown to have a left hip disability 
due to disease or injury that was incurred in or aggravated 
by active service; nor is left hip arthritis proximately due 
to, the result of or aggravated by his service-connected back 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).

8.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
be.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

9.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

10.  A respiratory disease, claimed as due to exposure to 
asbestos, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the appellant 
regarding the issues on appeal in August 2004 which was prior 
to the November 2004 rating decision on appeal.  Therefore, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
In specific regard to the claims for higher initial ratings, 
as these claims are downstream issues from that of service 
connection (for which the November 2004 VCAA letter was duly 
sent), another VCAA notice is not required.  VAOPGCPREC 8-
2003.  That notwithstanding, another VCAA letter was issued 
to the appellant in January 2008 pertaining to his claims for 
higher initial disability ratings.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 and January 2008 letters, the RO 
informed the appellant of the evidence needed to substantiate 
his claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since he was notified of the disability rating and effective 
date elements in various letters including in September 2006.  

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent 
medical records.  In regard to VA medical records, the claims 
file contains a notation dated in June 2009 that there has 
been no additional VA medical center treatment since October 
28, 2008.  Thus, all pertinent VA medical records are on 
file.  In addition, the appellant was afforded VA 
examinations in September 2004, July 2008 and December 2008.  
The Board finds that the examination findings were based on a 
thorough examination of the Veteran as well as a review of 
his medical history and complaints.  The examiner noted the 
appellant's subjective complaints and objective findings were 
provided with sufficient detail in which to properly evaluate 
the Veteran's disabilities under the pertinent diagnostic 
codes with respect to his claims for higher initial ratings.  
Moreover, regarding the service connection claims, the 
examiners provided opinions that were based on a thorough 
examination of the appellant, the appellant's medical history 
and complaints, and objective findings.  His claims file was 
reviewed in conjunction with the examinations. Therefore, the 
Board finds that these VA examination reports are adequate 
for rating purposes and new examinations are not required.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Also, the appellant was provided 
with the opportunity to testify at a Board hearing pursuant 
to his March 2007 request for a hearing, but he later 
cancelled his hearing request in June 2009.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

A.  Increased Rating Claims

1.  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating 
case as is this case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available.  38 C.F.R. § 4.20.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). The probative value of medical evidence is based on 
numerous factors and determining the weight to be attached to 
such evidence is within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

2.  Entitlement to an Initial Evaluation in Excess of 50 
Percent for Major Depressive Episode

Facts

During a VA examination in September 2004, that Veteran 
reported having significant depression since about 2002.  He 
said he believed that it began after his medical conditions 
worsened and had been compounded by the murder of his 
girlfriend by her husband.  He related his extreme depression 
and anxiety to his fears about his inability to work due to 
his medical problems.  He worried that if he was having such 
problems at such a young age of 25, what was it going to be 
like when he got older.  On examination the Veteran was 
casually dressed and appeared to have good grooming.  He was 
alert and oriented times three with direct eye contact, but 
was noted to need several redirections in order to stay task 
oriented.  His speech was unpressured, but talkative, and he 
had a tendency to derail into his current medical conditions 
and associated limitations.  His affect was depressed and he 
was tearful on several occasions during the interview.  His 
memory was grossly intact overall and he had fair to good 
judgment and insight.  He did not have impairment in thought 
process/communication.  He denied auditory hallucinations, 
but described vague, very unusual, visual hallucinations.  
Inappropriate behavior was not observed.  The Veteran denied 
suicidal or homicidal ideation.  He denied memory loss or 
impairment.  He also denied panic attacks, but admitted to 
frequent daily depression which he assessed as a "4" on a 
scale from 1 to 10 (10 representing severe depression).  
Obsessive compulsive disorder symptoms were not elicited, 
although the Veteran was noted to have a tendency to become 
overly focused on a particular thing and had trouble 
derailing himself from the topic or behavior.  He described 
his sleep as poor, but stated he was able to sleep between 
six and eight hours a night, and it took him one and a half 
hours to fall asleep.  

The examiner stated that the Veteran met the diagnostic 
criteria for major depressive episode, single episode, 
moderate, with the following symptoms:  a depressed mood most 
of the day since 2002, significant difficulty falling asleep, 
frequent fatigue and difficulty concentrating, obvious 
feelings of worthlessness regarding his physical limitations 
and decrease in his ability to engage in unrestricted work 
and leisure activities.  He was assigned a global assessment 
of functioning score (GAF) of 60.  

A VA mental health intake consult in June 2005 shows the 
Veteran's concern that he was not getting the proper care by 
VA and that he could not get a job because of orthopedic 
problems with his hip, back and leg.  The Veteran reported 
that his only treatment for depression had been with VA.  He 
noted that he had been "living in absolute misery".  He 
admitted to irritability, sleep disturbances, a change in 
eating habits, weight change, deterioration in hygiene or 
grooming, loss of energy or interest in activities, social 
withdrawal, paranoid ideation and depression.  He denied 
panic attacks, hallucinations, and psychosis.  On examination 
the Veteran had "fair" dress, was fully alert, cooperative 
and angry.  He had coherent thought content and his speech 
was rapid, pressured and loud at times.  His thoughts were 
goal directed and he had a depressed and irritable mood.  He 
was tearful at times.  He was oriented times four with fair 
concentration and memory.  He expressed hopelessness, 
worthlessness and helplessness.  He was given an impression 
of depressive disorder most likely secondary to his chronic 
pain and medical problems, and history of MDD (major 
depressive disorder).  He was assigned a current GAF of 50 
and was noted to have a GAF of 55 the past year.

VA outpatient records show that the Veteran was admitted as 
an inpatient in February 2006 after presenting with manic 
behavior.  His behavior was described as labile, ranting, 
stuttering, crying, restless, short-of-breath and psychotic.  
He reportedly believed that a metal tube had been put into 
his skull during a recent laminectomy (performed on February 
3, 2006).  He was assessed by an attending physician as 
having bipolar type II (hypomaniac) versus substance-induced 
mood disorder (amphetamine-laced marijuana).  He was given a 
GAF score of 60 and was discharged in March 2006 with a 
diagnosis of substance induced mood disorder, rule out.  In 
an addendum discharge note, the Veteran was noted to be 
anxious about his discharge.  The physician found that he was 
dischargeable though perhaps moving to the depressed phase of 
a bipolar disorder.  

A VA Medication Management record dated in September 2006 
from the Mental Health Clinic reflects the Veteran's report 
that his mood was more stable.  He described his appetite as 
"fine" and his sleep as "good".  Findings revealed that 
the Veteran's affect was brighter and his thoughts were 
organized and goal directed.  There was no evidence of 
psychosis and the Veteran denied suicidal or homicidal 
ideation.  He as diagnosed as having dysthymia.  

An October 2006 VA Mental Health Clinic Psychotherapy record 
shows the Veteran's reports of ongoing problems with 
depression and motivation.  He was noted to be euthymic and 
blunted with no suicidal or homicidal ideation.  

A VA Medication Management record dated in January 2007 from 
the Mental Health Clinic notes that the Veteran was 
continuing to do well with his current dose of medication and 
was able to socialize with friends.  Findings showed that he 
was calm and appropriate with no suicidal or homicidal 
ideation.  

A VA mental health note shows that the Veteran was being seen 
in a follow up appointment in February 2008 and had last been 
seen in January 2007.  He reported that his mood was much 
better and he had tapered off of his medication.  He said he 
was doing well in school, but was still withdrawn and didn't 
socialize.  He was noted to be doing well overall.  On 
examination the Veteran was calm and appropriate with no 
suicidal or homicidal ideation.  He had no auditory or visual 
hallucinations and his insight and judgment appeared intact.  
He was diagnosed as having depression, not otherwise 
specified.

The Veteran reported during a VA psychiatric examination in 
December 2008 that he was no longer taking any psychotropic 
medication.  He said that he had met with a VA psychiatrist 
in October 2008 and the last time he had an individual 
counseling session was in October 2006.  He described his 
mood as "bland" and said he felt more depressed since the 
examiner had asked him about his murdered girlfriend.  He 
said he experiences sadness, guilt feelings, feelings of 
being a failure, and has lost interest in other people and 
things.  On examination he was oriented times three and his 
thought process and content were unremarkable.  He had no 
delusions or hallucinations.  Regarding judgment and insight 
respectively, the Veteran understood the outcome of behavior 
and understood that he had a problem.  He did not have sleep 
impairment and did not exhibit inappropriate behavior.  He 
did not have panic attacks or homicidal thoughts.  Presently 
the Veteran had no suicidal thoughts and had good impulse 
control with no episodes of violence.  He was able to 
maintain minimal hygiene and did not have a problem with 
activities of daily living.  Regarding employment, the 
Veteran had not worked in five years and was under a VA 
contract to attend school and obtain an Associate's Degree 
beginning in the summer of 2008.  The diagnosis was major 
depressive disorder; cannabis abuse; and alcohol abuse in 
sustained full remission.  He was assigned a GAF of 65.  
During psychological testing the Veteran reported that he got 
along with his teachers and classmates, but had not made any 
new friends with his classmates.  He reported having two 
close friends from service whom he had seen in the past two 
days and had not had a girlfriend since service.  He said he 
played the guitar and had attended a family reunion three 
months earlier.  He denied ever attempting suicide, but said 
he had contemplated it in early 2006 following back surgery.  

The examiner stated that the Veteran met the full diagnostic 
criteria for major depressive disorder, and his depression 
was of moderate severity.  He said that it was the result of 
the Veteran's multiple medical problems, chronic pain and 
limitations on daily functioning.  He went on to opine that 
it was the Veteran's medical conditions that prevented him 
from working, not his depression.  The examiner denied that 
the Veteran's depression caused total occupational and social 
impairment or that it resulted in deficiencies in areas 
including judgment, thinking, family relations, work, mood or 
school.  The examiner further remarked that the Veteran's 
mental disorder symptoms were not severe enough to interfere 
with occupational and social functioning.  

Pertinent Criteria and Discussion

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2009)) for rating mental 
disorders, a 50 percent rating is assigned for occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health-illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment of social, 
occupational, or school functioning (no friends, unable to 
keep a job); a GAF between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF between 
61 and 70 is indicative of some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds that the Veteran's major depressive episode 
symptoms do not more closely approximate the listed 
deficiencies and symptoms for a rating in excess of 50 
percent under the pertinent rating criteria at any time 
during the duration of this appeal period.  In this regard, 
the Veteran's predominant symptoms during the appeal period 
have included a depressed and irritable mood, tearfulness, 
difficulty falling asleep, concentration problems and rapid 
and pressured speech.

As far at the specific criteria under Codes 9411, 9434,  for 
a higher rating, to 70 percent, the Veteran has not been 
shown to have speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  However, the Veteran was noted at the 
December 2008 VA examination to rinse out glasses for five 
minutes to get rid of the smell of detergent and to boil 
water in a pot for five minutes to get rid of the smell of 
soap in the pot.  He also sometimes obsesses about mechanical 
engineering jobs, but this did not interfere with other areas 
of functioning.  Thus, obsessional rituals are present.  In 
addition, he has repeatedly denied panic attacks and 
psychosis and has been found to have an unimpaired thought 
process that was goal directed.  Additional findings during 
the VA examinations in September 2004 and December 2008, as 
well as VA outpatient records from 2005 to 2007, show that 
the Veteran had good eye contact, good grooming, was oriented 
times three, and had fair insight and judgment.  While 
findings repeatedly show that the Veteran had a depressed 
mood and was tearful at times, his depression has not 
affected his ability to function independently. Rather the VA 
examiner in December 2008 opined that the Veteran's mental 
disorder symptoms were not severe enough to interfere with 
occupational and social functioning.  In addressing the 
specific criteria for rating mental disorders under VA's 
Rating Schedule, the VA examiner in December 2008 opined that 
the Veteran's mental disorder signs and symptoms did not 
result in deficiencies in areas to include judgment, 
thinking, family relations, work, mood or school.  Both the 
December 2008 VA examiner and the September 2004 VA examiner 
assessed the Veteran's mental disorder symptoms as being 
moderate in severity.  The presence of obsessive/ritualistic 
behavior is the only symptom present which is contemplated in 
a higher evaluation.

The Veteran's GAF scores were recorded as 60 at the VA 
examination in September 2004, 50 during a VA mental health 
intake consult in June 2005, 60 at his hospital discharge in 
March 2006, and 65 at a VA examiner in December 2008.

As is noted above, a GAF score between 61 and 70 is 
indicative of some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  A GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers), and a GAF between 41 and 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  The Board finds that the Veteran's 
actual symptoms are most reflective of moderate symptoms and 
that his VA examination GAF scores of 60 and 65 are indeed 
consistent with a 50 percent rating.

In further regard to social and occupational impairment, the 
Veteran was noted to get along with his professors and 
classmates in school although he said he had not made any new 
friends. He also reported during psychological testing in 
December 2008 that he had two close friends from service whom 
he had seen in the last two days and had attended a family 
reunion approximately three months earlier. Thus, he has 
clearly demonstrated some ability to establish and maintain 
effective relationships with people and does not meet the 
criteria for a 70 percent rating requiring an inability to 
establish and maintain effective relationships with people.

In short, the Board finds that the Veteran's overall 
disability picture is most consistent with the criteria for a 
50 percent evaluation rather than a 70 percent evaluation.  
In denying an initial evaluation greater than 50 percent for 
the Veteran's major depressive disorder, the Board has 
considered the concept of "staged" ratings pursuant to 
Fenderson, supra, but a review of the record shows no 
distinctive periods for which the required schedular criteria 
were met for a higher rating for this disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim, and it must be denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).

3.  Initial Rating in Excess of 10 Percent for Nasal 
Septal Deviation

Facts

Service treatment records note that the Veteran had a history 
of trauma of a nasal fracture at age 8.  These records also 
reflect the Veteran's complaints of difficulty moving the air 
through his left nostril.  He underwent a septoplasty and 
rhinoplasty in October 2002.  

During a VA general examination in September 2004, the 
Veteran relayed to the examiner that he broke his nose at age 
8 during an altercation with his brother.  He said that in 
service he had trouble breathing though his right side, had 
septoplasty and rhinoplasty, but apparently did not have a 
good cosmetic outcome.  He remarked that he breathed a little 
better though the right side of the nose, but that it was 
still crooked.  He also reported off and on again sinus 
congestion and sinus pain in the ethmoid frontal sinus areas.  
On examination a nasal septal deviation was noted with slight 
frontal sinus tenderness.  Oral mucosa was clear.  The 
Veteran was diagnosed as having nasal septal deviation, x-ray 
normal; however, clinically the cartilage septum was fairly 
deviated.

In May 2009, the Veteran was again evaluated by VA.  The 
examiner noted that he had reviewed the Veteran's claims file 
and VA record prior to the examination.  The examiner relayed 
that the Veteran had a septoplasty in 2001 and since that 
time had had a visual and functional continued deviation of 
the septum, and no recurring sinus infections.  He did note 
that the Veteran had a leftward deviation of the ala, and 
when taking a deep breath, he closed off the left side ala.  
The Veteran expressed his interest at that time to have ear, 
nose and throat (ENT)-oriented treatment, or a plastic 
surgery consult to determine if he could have a revision of 
the previous surgery.  

Examination findings included closure of the "right" ala 
with deep breathing and occasional breathing difficulty.  
There was no nasal obstruction and no polyps, but there was 
septal deviation due to trauma.  Facial examination revealed 
nasal asymmetry with tip twisting to the left.  On further 
nasal examination the septal cartilage had a sigmoidal 
curvature at the caudal tip with deviation to the left 
causing the cosmetic deformity described above.  The 
Veteran's previous septal incision from his 2001 surgery was 
well-healed, but evident on examination.  The Veteran was 
noted to experience internal nasal valve collapse on deep 
inhalation.  The Veteran was diagnosed as having nasal septal 
deviation post operative.  This disability was noted to have 
no effects on the Veteran's usual daily activities.  He was 
noted to be unemployed.  The examiner explained that the 
Veteran did not have obstruction as much as he had a 
significant post-operative shaped deviation of the nasal 
septum, and left-sided shift of the middle nose.  He remarked 
that since the 2001 surgery the Veteran had never sought 
reconstructive repair of his nose, but the deviation was 
currently bothersome and he was interested in follow up 
treatment evaluation to determine if a second surgery could 
be completed that might bring his septum more into alignment.  

Pertinent Criteria and Discussion

The Veteran is presently evaluated as 10 percent disabled 
under Code 6504 which assigns a 10 percent rating for loss of 
part of one ala, or other obvious deformity.  A 30 percent 
rating is assigned when both nasal passages are exposed.  
38 C.F.R. § 4.97.

As the findings from the May 2009 VA examination show, the 
Veteran has an obvious deformity described as a significant 
post-operative S-shaped deviation of the nasal septum and 
left sided shift of the middle nose.  This deviation was 
described as "bothersome".  These findings clearly 
approximate the Veteran's current 10 percent rating under 
Code 6504 for other obvious deformity.  However, as both 
nasal passages are not exposed nor are the findings described 
above analogous to such a deformity, the Veteran does not 
meet the criteria for a 30 percent rating under Code 6504. 

Consideration has also been given to a rating under Code 6502 
for deviation of the nasal septum, traumatic only, with a 
maximum 10 percent rating for 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

In regard to obstruction, the May 2009 examiner clarified 
that the Veteran did not have obstruction as much as he had a 
significant post-operative S-shaped deviation of the nasal 
septum and left-sided shift of the middle nose.  As stated 
above, he is currently in receipt of a 10 percent rating 
under Code 5204 for the nasal deviation and left-sided shift.  
While the examiner did note that the Veteran closes off the 
left side ala when taking a deep breath, the Board does not 
find this manifestation to be of the duration or severity as 
to warrant a separate, compensable, 10 percent, rating under 
Code 6502.    

The May 2009 examiner further noted that the Veteran did not 
have recurring sinus infections.  Therefore, consideration of 
his deviated nasal septum disability under the General Rating 
for Sinusitis under Codes 6510 through 6514 is not warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a higher than 10 
percent rating for the Veteran's deviated nasal septum at any 
stage of the rating period.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an initial or 
staged rating in excess of 10 percent must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

4.  Entitlement to an Initial Compensable Evaluation for 
Right and Left Wrist Instability Prior to July 18, 2008, and 
in Excess of 10 Percent From July 18, 2008.

Facts

Service treatment records show that the Veteran was treated 
for pain on his right hand after playing football.  The 
examiner reported that he had full range of motion of the 
hand and x-rays were negative.  These records also show that 
the Veteran was treated with an ace wrap on his left wrist 
status post left wrist pain from arm wrestling.  He reported 
that his left wrist clicked when he grabbed things.  

The Veteran reported during a September 2004 VA general 
examination that he had chronic dislocations of both wrists 
against resistance which he thought was related to arm 
wrestling in service.  He demonstrated to the examiner that 
he was able to forcefully dislocate both wrists and relocate 
them.  He said the only problem with that was that when 
lifting heavy objects or lifting certain ways he had to be 
careful how he held his hands or they would dislocate at the 
wrists.  He said he had no problem with them otherwise.  On 
examination the Veteran had full range of motion of the upper 
extremities without pain.  He was able to manually dislocate 
both wrists with ulnar deviation and relocate them 
immediately.  He had full range of motion of both hands and 
wrists without any pain, deformity, laxity, instability, and 
no fixed deformities other than what he showed the examiner.  
He was diagnosed as having bilateral wrist instability, 
normal x-ray.  

A September 2006 VA outpatient record notes that the Veteran 
had a history of right wrist recurrent dislocation, but did 
not want surgery since it only happened occasionally.  
Findings revealed that the radius and ulna were mobile with 
respect to the joint.   The Veteran was assessed as having 
wrist instability, recurrent.

The Veteran reported during a July 2008 VA orthopedic 
examination that his wrist disability had stayed about the 
same since its onset, meaning that it had not gotten better 
or worse.  Range of motion findings included dorsiflexion 
(extension) of 0 to 70 degrees on the left with pain at 70 
degrees and 0 to 65 degrees on the right with pain at 65 
degrees.  Palmar flexion was 0 to 75 degrees on the left and 
right with pain at 75 degrees.  Following repetitive use, 
there was no additional limitation of motion, weakness, 
fatigue, or incoordination noted.  There was no joint 
ankylosis.  X-rays of the right wrist revealed a normal 
wrist.  The Veteran was diagnosed as having bilateral limited 
range of motion of the wrists, bilateral wrist strain.  This 
disability was noted to significantly affect occupational 
activities due to pain and problems lifting and carrying 
things.  It was noted to have mild to moderate effects on the 
Veteran's activities of daily living.   

Pertinent Criteria and Discussion

The Veteran's service-connected right and left wrist 
disabilities have been rated by the RO under the provisions 
of Diagnostic Code 5215.  Under this regulatory provision, a 
10 percent rating is warranted for dorsiflexion that is 
limited to less than 15 degrees; or palmar flexion limited in 
line with the forearm.

Normal range of wrist motion is from zero to 70 degrees in 
dorsiflexion (extension) and zero to 80 degrees in palmar 
flexion.  38 C.F.R. § 4.71, Plate I.

The pertinent evidence on file for the period prior to July 
18, 2008, consists of the September 2004 VA general 
examination showing that the Veteran had full and painless 
ranges of motion in both wrists.  The predominant 
manifestation of his wrist disabilities was wrist 
instability.  This required that the Veteran be careful when 
lifting objects so as to avoid dislocating his wrists.  He 
denied any other wrist problems other than those times.  

There is also the September 2006 VA outpatient record noting 
that the Veteran had a history of right wrist recurrent 
dislocation, but did not want surgery since it only happened 
occasionally.  Findings revealed that the radius and ulna 
were mobile with respect to the joint.   

In view of the periodic nature of the Veteran's right and 
left wrist instability and the full, painless, range of 
motion he demonstrated in each wrist at the September 2004 VA 
examination, the Board finds that the Veteran's right and 
left wrist disabilities are appropriately rated as 
noncompensably disabled for the period from September 5, 
2003, to July 17, 2008.  That is, though the Veteran's right 
and left wrist instability is duly noted, such findings do 
not rise to the severity as to be analogous to a compensable, 
10 percent, rating under Code 5215 for dorsiflexion that is 
limited to less than 15 degrees; or palmar flexion limited in 
line with the forearm.

As noted above, findings at the July 18, 2008, VA examination 
show normal to slight limitation of motion of the right and 
left wrists with pain.  Other than pain, the examiner noted 
that there were no functional limitations due to repetitive 
motion, weakness, fatigue or incoordination.  However, the 
examiner did note that the Veteran's wrist limitations would 
significantly affect occupational activities due to pain and 
problems lifting and carrying things.  Thus, although the 
Veteran's demonstrated dorsiflexion (extension) from 0 to 70 
degrees on the left and 0 to 65 degrees on the right, and 
palmar flexion from 0 to 75 degrees on the left and 0 to 70 
degrees on the right, do not approximate the criteria under 
Code 5215 for a compensable, 10 percent, rating based on a 
strict adherence to the rating criteria, the Board agrees 
that his pain and functional limitations warrant a 
compensable, 10 percent, rating for each wrist.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  As 10 percent is the maximum 
allocable rating under Code 5215, a higher rating is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Consideration of a higher than 10 percent rating has been 
considered under Code 5214.  Under this code a rating of 30 
percent is warranted for favorable ankylosis of the dominant 
wrist in 20 degrees to 30 degrees of dorsiflexion ; a 20 
percent rating is warranted for the minor side.  A rating of 
40 percent for the dominant wrist or 30 percent for the minor 
side is warranted for ankylosis in any other position, except 
favorable.  A rating of 50 percent for the dominant wrist or 
40 percent for the minor side is warranted for unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

As there is no evidence in this case that Veteran's right and 
left wrist disabilities have been manifested by wrist 
ankylosis, a higher rating under Code 5214 is not warranted.  
In this regard, the VA examiner in July 2008 specifically 
noted that there was no joint ankylosis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against compensable ratings 
for the Veteran's right and left wrist disabilities at any 
stage of the rating period from September 5, 2003, to July 
17, 2008.  The Board also finds that the preponderance of the 
evidence is against higher than 10 percent ratings for the 
Veteran's right and left wrist disabilities at any stage of 
the rating period from July 18, 2008.  As the preponderance 
of the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

5.  Entitlement to an Initial Compensable Evaluation for 
Right and Left Foot Stress Fractures

Facts

Service treatment records show the Veteran had a nondisplaced 
fracture mid portion of the right second metatarsal bone of 
his right foot that required casting and a fracture of the 
4th metatarsal fracture on the right requiring a cast and cam 
walker.  

During a VA general medical examination in September 2004, 
the Veteran reported that he fractured his left foot in Boot 
Camp and was told he had stress fractures.  He was noted to 
have no residual problems.  With respect to his right foot, 
he reported that he had several stress fractures of the right 
foot in service and said he was also told he had metatarsal 
stress fractures.  He was noted to have no residuals from 
that either.  On examination the Veteran had full range of 
motion of the joints of the lower extremities with no 
palpable deformities on either foot.  His gait was intact.  
He was given an impression of stress fractures, right and 
left feet, resolved without residuals.  X-rays normal.  

In September 2007, the Veteran was seen in a VA emergency 
department complaining of a pain across the mid arch of his 
right foot with no trauma to the foot.  His skin was intact.  
Findings revealed tenderness in the arch of the right foot 
and a stable ankle, foot joint.  The Veteran was diagnosed as 
having foot pain and advised to use medication, rest, heat 
and an ace bandage.  An x-ray report of the right foot in 
September 2007 notes a one week history of right foot pain.  
The impression given was mild bunion deformity without acute 
change.  

The Veteran reported during a VA orthopedic examination in 
July 2008 that he experienced foot pain flare-ups that were 
most precipitated by moist weather and cold weather.  He said 
he alleviated the pain by massage and sitting "Indian 
Style".  The report also notes that this had no impact in 
general on the Veteran's daily activities or occupation.  He 
was not given a foot examination at that time.  Regarding a 
diagnosis, the report notes a prior fracture of the 
metatarsals bilaterally per the Veteran.  Current x-rays were 
noted as showing no evidence of fracture or degenerative 
joint disease.  

The Veteran reported during a May 2009 VA examination that he 
was currently attending school and did not have to be on his 
feet as much he used to and, therefore, he did not have the 
level of pain he had had several years earlier when he was 
more active.  He said that in the event he had to be on his 
feet for 2 to 3 hours a day for work, the pain would return.  
The examiner summarized by stating that currently the Veteran 
was not experiencing foot or toe pain and was sedentary due 
to school.  He further noted that the Veteran's feet had been 
in "good condition".  It is noted on examination that there 
was no abnormal weight bearing and no restriction in the 
movement of the Veteran's toes.  X-rays of the Veteran's feet 
revealed no osseous or articular abnormalities of the left 
foot, i.e., a normal left foot, and stable mild bunion 
formation of the right foot.  The Veteran was diagnosed as 
having periodic metatarsalgia.  This problem was not found to 
affect the Veteran's usual daily activities.  

Pertinent Criteria and Discussion

The veteran's service-connected right and left foot 
disabilities have been rated by the RO under the provisions 
of 38 C.F.R. § 4.71, Diagnostic Code 5284 (governing foot 
injuries).  Under this regulatory provision, a 10 percent 
rating is warranted for moderate foot injuries; a 20 percent 
rating is warranted for moderately severe foot injuries; and 
a 30 percent rating is warranted for severe foot injuries.  
Actual loss of use of the foot warrants a 40 percent rating.

The Board also notes that Diagnostic Code 5283 governs 
malunion or nonunion of the tarsal or metatarsal bones.  The 
rating criteria are identical to Diagnostic Code 5284.

The sole manifestation of the Veteran's right and left foot 
disabilities as reported by the Veteran is periodic pain.  VA 
treatment records show that the Veteran was treated for 
complaints of foot pain on one occasion, in September 2007.  
In this regard, the Veteran was seen in a VA emergency 
department at that time complaining of a pain across the mid 
arch of his right foot with no trauma to the foot.  Findings 
revealed tenderness in the arch of the right foot and a 
stable ankle, foot joint.  The Veteran was diagnosed as 
having foot pain and advised to use medication, rest, heat 
and an ace bandage.  An x-ray report of the right foot in 
September 2007 noted a one week history of right foot pain.  
The impression given was mild bunion deformity without acute 
change.  

As far as objective findings regarding the Veteran's foot 
disabilities, there are none on file other than the sole 
finding of tenderness in September 2007. At a VA general 
medical examination in September 2004, the Veteran was noted 
to have no foot residuals.  He had full range of motion of 
the joints of the lower extremities on examination with no 
palpable deformities on either foot.  His gait was intact.  
He was given an impression of stress fractures, right and 
left feet, resolved without residuals.  X-rays normal.  At a 
VA examination in July 2008, the Veteran said he experienced 
foot pain flare-ups that were most precipitated by moist 
weather and cold weather and he alleviated the pain by 
massage and sitting "Indian Style".  Though the Veteran was 
not given a foot examination at this time, the examination 
report notes that the Veteran's foot complaints had no impact 
in general on his daily activities or occupation.  Current x-
rays were noted as showing no evidence of fracture or 
degenerative joint disease.  

At the most recent VA examination in May 2009, the Veteran 
reported that the pain was not as bad as it had been in the 
past several years since the Veteran was in school and not as 
active as he had been.  The examiner summarized by stating 
that currently the Veteran was not experiencing foot or toe 
pain and was sedentary due to school.  He further noted that 
the Veteran's feet had been in "good condition".  It is 
noted on examination that there was no abnormal weight 
bearing and no restriction in the movement of the Veteran's 
toes.  X-rays of the Veteran's feet revealed no osseous or 
articular abnormalities of the left foot, i.e., a normal left 
foot, and stable mild bunion formation of the right foot.  
The Veteran was diagnosed as having periodic metatarsalgia.  
This problem was not found to affect the Veteran's usual 
daily activities.  

In short, there is no persuasive medical evidence to suggest 
that the Veteran's right and/or left foot disabilities are 
manifested by moderate symptoms.

The Board also points out that there is no x-ray evidence of 
arthritis.  Accordingly, there is no basis for assigning a 
minimum 10 percent rating based on such pain and 
noncompensable limitation of motion under Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

As the preponderance of the evidence is against the claims 
for initial compensable ratings for stress fractures of the 
right and left feet, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107; See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

6.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In regard to the increased initial rating claims discussed 
above, the Board finds that the rating criteria for each 
disability reasonably describe the Veteran's level of 
disability and symptomatology and his evaluations are 
adequate.  Thus, referral for consideration of extraschedular 
ratings is not warranted.

B.  Service Connection Claims

1.  Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis and sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Further, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).



2.  Entitlement to Service Connection for a Left Hip 
Disability, Claimed as Secondary to Service-Connected Back 
Disability.

Facts

The Veteran's service treatment records show complaints in 
August 2001 of low back pain on the left side for two days 
after picking up trash with pain down the left lower 
extremity.  The Veteran was assessed as having possible 
sciatica.  A November 2001 record contains a provisional 
diagnosis of possible sacroiliac joint dysfunction.  The 
Veteran reported at that time that the pain began with a 
broken foot on the left and walking in a CAM walker.  The 
Veteran was given home exercises to perform, including hip 
exercises.  He was also seen in March 2002 and August 2002 
for low back pain with pain radiating down the posterior left 
leg into the calf.  The Veteran was assessed as having low 
back pain with radiculopathy.  These records are devoid of a 
hip diagnosis.    

In May 2004, the Veteran filed a claim of entitlement to 
service connection for "left hip pain and misaligned bone" 
asserting that the condition began in 2002.  He explained 
that he hurt his hip walking and working with a CAM walker.  

During a VA general medical examination in September 2004, 
the Veteran reported that his left hip pain was his biggest 
problem and he wanted to find out what was wrong with it and 
get it fixed.  He said that his hip first started bothering 
him after his series of stress fractures on the right foot in 
which he had to wear a cast and then a cast boot.  He said he 
thought that the cast-walking boot made him walk funny 
causing him some kind of back or hip problem.  He described a 
pinching type of sensation and said it radiated from his back 
through the left hip and into the buttocks area.  He said his 
diagnosis at one time had been mechanical low back pain with 
left sacroiliac joint dysfunction.  He denied any specific 
injury.  On examination the Veteran had a fair amount of 
discomfort with range of motion and pain in the left lower 
back, sacroiliac, and hip area.  No palpable deformity was 
noted.  The Veteran reported a burning stabbing sensation 
through the hip and buttocks.  He was given an impression of 
chronic left hip pain.  X-rays showed a normal left hip, 
pelvis and lumbar spine.  The examiner stated that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof.  He further stated that there was insufficient 
clinical evidence or documentation to provide an acute or 
chronic diagnosis.  

VA outpatient records show that the Veteran reported to a VA 
emergency room in December 2004 complaining of left hip pain.  
It was noted that he had been seen previously for this.  His 
history included a service injury to the left hip diagnosed 
as sciatic nerve pain left hip, with no surgery or fracture 
to the hip, and no falls, heat or swelling to the hip.  On 
examination there was tenderness of the left hip, normal 
muscle bulk/tone and a stable left hip joint.  

A January 2005 VA PCC Consult note shows that the Veteran had 
had right hip pain since 2001 and localized pain in the left 
hip area with no radiation.  Findings included tenderness in 
the left hip area, pain on internal rotation of the hip, 
negative leg raising and strength of 5/5.  There were normal 
sensory findings.  An assessment was given of "chronic hip 
pain no signs of radiculopathy?  Origin hip joint?  Occult 
fx?"  

A VA physical therapy outpatient record in March 2005 
reflects the Veteran's chief complaint of left hip pain and 
back problems.  Impressions on bone imaging revealed no 
evidence of occult fracture involving left hip and normal 
lumbar spine.  

On file is an April 2005 VA physical therapy discharge 
summary showing that the Veteran was being discharged from 
therapy after two sessions for the reason that there was "no 
indication for therapy intervention".  

In May 2005, the Veteran was seen in a VA emergency room 
complaining of low back pain with sciatic nerve problems for 
the past several months.  He reported that he had been unable 
to work for two years due to these problems.  He was 
diagnosed as having mechanical low back pain with sciatica.  

The Veteran attended a VA neurological consult in May 2005 
for left hip and gluteal pain.  The Veteran reported that the 
pain began in 2002 when he was in a cast and cane walker and 
started working in his yard picking up leaves. A bone scan 
was noted as showing no evidence of occult fracture involving 
the left hip.   The Veteran was assessed as having low back 
pain and left hip pain.  An MRI was ordered of the 
lumbosacral spine and if negative, EMGS (electromyelograms) 
were recommended as well as a possible pain management 
referral.  

A magnetic imaging resonance (MRI) of the lumbar spine 
performed in May 2005 revealed a large posterior disc 
extrusion at L4-L5 with inferior migration extending into the 
left lateral recess touching the L4 nerve root.  It also 
appeared by physical examination that there were some sensory 
changes in the left lower extremity in the L5 distribution as 
well as L4.  

A June 2005 VA neurosurgery consult record reflects the 
Veteran's report of worsening left hip pain since April 2005.  
The examiner reported that the Veteran had a somewhat 
exaggerated examination, but that this may be from his 
chronic pain in length of time til diagnosis as reported by 
the Veteran.  He noted that MRI showed a disc herniation to 
the 4-5 level and indicated that he had discussed with the 
Veteran the possible need for surgical intervention including 
bilateral microsurgical discectomy.  A follow-up neurology 
clinic record in June 2005 reflects the Veterans complaint 
that his back was not hurting him, but that he was 
experiencing pain down his left leg to his left calf.  He was 
diagnosed as having L4/5 radiculopathy.  

A VA outpatient record in July 2005 shows that the Veteran 
was examined for continuing complaints of chronic low back 
and left hip pain with bilateral lower extremity 
radiculopathy.  He was assessed as having chronic low back 
pain and bilateral L4 radiculopathy left much worse than 
right due to large posterior disc extrusion at L4-5 with 
inferior migration extending into the left lateral recess 
touching L4 nerve root.  The examiner noted that by physical 
exam it appeared that the Veteran had some sensory changes in 
the left lower extremity in the L5 distribution as well as 
L4.

In a statement dated in October 2006, the Veteran said that 
his herniated disc in his spine was the direct cause of his 
hip pain and not a hip deformity and that it took three years 
after his separation from service to get a proper diagnosis.  
He went on to state that he hoped the information would help 
get his claim granted.  

In July 2008, the Veteran underwent a VA orthopedic 
examination.  He reported at that time that his hips hurt 
when his back was hurting.  After noting that he had reviewed 
the Veteran's claims file and examining him, the examiner 
opined that there was insufficient clinical evidence at that 
time to warrant a diagnosis of any acute or chronic disorder 
of the hips or residuals thereof.  He went on to opine that 
most likely the pain in the hip area was a result of 
radiating pain secondary to the degenerative disease of the 
lumbosacral spine.  He concluded by stating that there was no 
evidence of a specific degenerative disorder of the hips.  

Discussion

The Veteran's complaints of left hip pain are well documented 
in the claims file, beginning in service.  However, upon 
review of the evidence of record, the Board finds that there 
is no current diagnosis of a bilateral hip disability.  In 
this regard, in addressing the question of whether the 
Veteran had a hip diagnosis during a September 2004 VA 
examination, the examiner stated that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residual thereof, and 
insufficient clinical evidence or documentation to provide an 
acute or chronic diagnosis.  X-rays showed a normal left hip, 
pelvis and lumbar spine.  The examiner gave an impression of 
chronic left hip pain.  

The VA examiner in July 2008 gave a similar opinion.  After 
noting that he had reviewed the Veteran's claims file and had 
examined the Veteran, the examiner opined that there was 
insufficient clinical evidence at that time to warrant a 
diagnosis of any acute or chronic disorder of the hips or 
residuals thereof.  He went on to opine that most likely the 
pain in the hip area was a result of radiating pain secondary 
to the degenerative disease of the lumbosacral spine.  He 
concluded by stating that there was no evidence of a specific 
degenerative disorder of the hips. 

The VA outpatient records on file are likewise devoid of any 
specific hip diagnosis.  In fact, a January 2005 VA PCC 
consult note contains more questions than answers given the 
assessment of "chronic hip pain no signs of radiculopathy?  
Origin hip joint?  Occult fx?"  Records in July 2005 reflect 
diagnoses of chronic low back pain and bilateral L4 
radiculopathy left much worse than right due to large 
posterior disc extrusion at L4-5 with inferior migration 
extending into the left lateral recess touching L4 nerve 
root.  Regarding this diagnosis, it is pertinent to note that 
the Veteran is presently service-connected for L4-5 herniated 
disc, status post L4 laminectomy; lumbar spine.  

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board recognizes that the Veteran has repeatedly 
complained of left hip pain, but notes that symptoms, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection on a direct, 
presumptive or secondary basis have not been met for the 
simple reason that the Veteran does not have the disability 
that he claims.  That is, he has not been shown by the 
evidence to have a separate and distinct left hip disability.  
See 38 C.F.R. § 3.303; Hickson, supra; Brammer, supra.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

3.  Entitlement to Service Connection for Hearing Loss and 
Tinnitus

Facts

The Veteran's June 1999 pre-enlistment examination report 
shows hearing acuity in puretone threshold levels of 5, 0, 
10, 5, 5 and 10 decibels in the right ear and 20, 10, 20, 15, 
10 and 25 decibel levels in the left ear at 500, 1000, 2000, 
3000, 4000 and 6000 hertz, respectively.  The Veteran denied 
a history of hearing loss on a June 1999 Report of Medical 
History.  A service medical treatment record dated in June 
2000 shows that the Veteran had been issued hearing 
protection bilaterally.

Inservice audiograms dated in October 1999, October 2001 and 
November 2002 show that the Veteran's puretone hearing 
threshold levels were 20 decibels or less from 500 to 6000 
Hertz.  These records also note that the Veteran had 
routinely been exposed to noise.  A September 2002 audiogram 
report shows puretone threshold levels of 20, 20, 20, 20, 25 
and 20 decibels in the left ear and 25, 25, 30, 25, 25 and 35 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz respectively.  This report likewise notes that the 
Veteran had routine noise exposure.  In addition, this report 
notes "positive STS" and includes the Veteran's signed 
notation that he was aware of a change in his hearing and the 
need to return for further follow-up.

The Veteran underwent a VA audiological examination in 
September 2004 where he reported that he did not seem to hear 
as well as he once did and that during conversational 
situations he sometimes needed repetitions.  He reported 
inservice exposure to high-intensity noise from working in 
the engine rooms aboard military ships.  He said he always 
wore ear protection, but the protection did not fit as well 
in one ear.  He went on to report that he experienced 
occasional tinnitus, but denied that it was bothersome.  He 
reported postservice occupational noise exposure on occasion 
during his three year employment as a floor stripper.  

On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
       
15
LEFT
15
15
20
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiologist stated that audiologic test results indicated 
that hearing thresholds were within normal limits for both 
ears for test frequencies from 500 to 4000 Hz and that 
therefore there was no hearing disability present at that 
time.  The examiner did not diagnose the Veteran as having 
tinnitus.  

During a VA examination in July 2008, the Veteran reported 
that in addition to noise exposure to turbine engines aboard 
ship, there was an incident aboard ship when he went on deck 
without ear protection while a large gun fire exercise was 
going on.  He denied a history of tinnitus.  On the 
authorized audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
15
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner stated that audiological results revealed 
hearing thresholds within normal limits at 250 to 8000 Hz and 
the Veteran had clinically normal hearing.  In regard to 
tinnitus, the examiner stated that the Veteran denied the 
existence of tinnitus.   

Discussion

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this case, there is no evidence showing that the Veteran 
has met VA's definition of hearing impairment as defined in 
38 C.F.R. § 3.385 above, either in service or after service.  
Although "STS" was noted during service in September 2002 
requiring audiological follow up, there was no evidence of 
hearing impairment as defined by VA at that time or any other 
time thereafter, either in service or after service.  Rather, 
postservice VA audiological examinations performed in 
September 2004 and July 2008 show normal hearing bilaterally, 
with puretone threshold levels at 20 decibels or less from 
500 to 4000 hertz.  These findings simply do not meet VA's 
regulatory provisions for hearing impairment under 38 C.F.R. 
§ 3.385.  Moreover, these VA examiners interpreted the 
results as revealing hearing thresholds within normal limits 
at 250 Hz to 8000 Hz, bilaterally.  

With respect to tinnitus, the evidence does not show that the 
Veteran has been diagnosed as having this disability either 
in service or after service.  Although the Veteran reported 
during the September 2004 VA examination that he had tinnitus 
on occasion that was not bothersome, he was neither diagnosed 
as having tinnitus by that examiner nor by the July 2008 VA 
examiner.  In fact, the Veteran denied having a history of 
tinnitus at the July 2008 VA audiological examination.  

Thus, the only evidence of the Veteran presently having a 
hearing loss disability related to service is the Veteran's 
assertions to this affect.  While the Veteran may make 
assertions regarding symptoms he perceives to be 
manifestations of disabilities, the question of whether he 
has a present hearing loss impairment (as defined by VA 
regulation) and tinnitus related to service is one that 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  See 38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current hearing loss under 
38 C.F.R. § 3.385 or of tinnitus, the preponderance of the 
evidence is against the claims, and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. at 55.

4.  Entitlement to Service Connection for an Unspecified 
Disability, Claimed as Due to Exposure to Asbestos.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc. Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes. Clubbing of the fingers occurs at 
late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In this case, there is no evidence to indicate that the 
Veteran has been diagnosed as having asbestosis or any other 
asbestos-related disease.  Moreover, the Veteran has failed 
to identify or submit any medical evidence showing that he 
currently has a respiratory disease.  See Brammer, supra.  
This is despite VA letters to him dated in January 2008 and 
April 2009 asking that he inform VA of the specific disease 
he believes is a result of asbestos exposure and provide 
supportive medical evidence. 

Thus, as the evidence of record fails to show a current 
asbestos-related and/or respiratory disease, the Board 
concludes that service connection is not warranted.  See 
Hickson v. West, 12 Vet. App. at 247.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive episode is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for nasal septal deviation is denied.

Entitlement to an initial compensable evaluation for right 
wrist instability prior to July 18, 2008, and in excess of 10 
percent from July 18, 2008, is denied.

Entitlement to an initial compensable evaluation for left 
wrist instability prior to July 18, 2008, and in excess of 10 
percent from July 18, 2008, is denied.

Entitlement to an initial compensable evaluation for right 
foot stress fracture is denied.

Entitlement to an initial compensable evaluation for left 
foot stress fracture is denied.

Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected back disability, is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an unspecified 
disability, claimed as due to exposure to asbestos, is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


